UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                             No. 00-4038
KIMBERLY B. GOODMAN,
              Defendant-Appellee.
                                        
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                            (CR-98-317)

                      Argued: January 26, 2001

                      Decided: March 20, 2001

       Before WILKINS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Kenneth Davis Bell, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellant.
Claire J. Rauscher, Charlotte, North Carolina, for Appellee. ON
BRIEF: Mark T. Calloway, United States Attorney, Brian Lee Whis-
ler, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellant.
2                     UNITED STATES v. GOODMAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   The United States appeals the sentence imposed by the district
court on Kimberly Goodman following her guilty plea to engaging in
a monetary transaction in criminally derived property, see 18
U.S.C.A. § 1957(a) (West 2000).* The Government maintains that the
district court abused its discretion in departing downward from the
applicable guideline range. We conclude that the district court acted
within its discretion and accordingly affirm the sentence.

                                   I.

   In September 1997, Steven Chambers and several coconspirators
stole over $17 million from the Loomis Fargo Armored Car facility
in Charlotte, North Carolina. Chambers was the mastermind of the
scheme and engaged in various actions to conceal the ill-gotten gains.
For example, Chambers prevailed upon friends and family members
to rent safe-deposit boxes into which the stolen cash was placed.

   Shortly after the theft, Chambers contacted Michael Goodman,
who was an acquaintance. Michael’s wife, Kimberly, was employed
by a bank in Salisbury, North Carolina. Through Michael, Chambers
obtained Kimberly’s assistance in purchasing a bank check with
$200,000 of the stolen money. The Goodmans were paid $10,000 for
their efforts. In February 1998, Chambers contacted the Goodmans
about acquiring another bank check. In a telephone call that was
recorded (apparently by law enforcement authorities using a wiretap),
Kimberly advised her husband, who in turn advised Chambers, how

   *Kimberly’s husband, Michael, pled guilty to this same offense, and
the district court sentenced him, pursuant to a departure, to serve five
months in a community confinement center and five months on house
arrest. The Government did not appeal.
                     UNITED STATES v. GOODMAN                        3
to structure the transaction so as to avoid detection. This transaction
was never completed.

   Kimberly subsequently was indicted and pled guilty pursuant to a
plea agreement. At sentencing, the district court determined that her
offense level was 15. This offense level, combined with Kimberly’s
criminal history category of I, resulted in a guideline range of 18 to
24 months. However, the district court departed downward to offense
level 10 and imposed a sentence of five years probation, 12 months
of which were to be served on house arrest with electronic monitor-
ing. The district court based its departure on findings that Kimberly
had made extraordinary restitution, that the offense constituted a sin-
gle act of aberrant behavior, and that Chambers had engaged in
extreme predatory conduct. Alternatively, the court ruled that if any
one of these factors did not support the departure, the cumulative
effect of all of them did. See United States Sentencing Guidelines
Manual § 5K2.0, p.s., comment. (1998) ("The Commission does not
foreclose the possibility of an extraordinary case that, because of a
combination of . . . circumstances, differs significantly from the
‘heartland’ cases covered by the guidelines . . . even though none of
the . . . circumstances individually distinguishes the case.").

   Several findings by the district court regarding its departure deci-
sion are particularly relevant to our disposition of this appeal. With
respect to Chambers’ conduct, the court found that Chambers was "an
evil man" who preyed on family and friends who, due to naivety and
strained financial circumstances, were susceptible to Chambers’ pred-
atory conduct. J.A. 88. The court also noted that before coming into
contact with Chambers, Kimberly had been an entirely law-abiding
citizen and that the Goodmans’ precarious financial situation—which
was complicated by an ongoing battle for custody of Michael’s son
from a previous marriage—rendered them particularly vulnerable to
Chambers.

                                  II.

   Congress has instructed that a district court must impose a sentence
within the range that results from the proper application of the guide-
lines "unless the court finds that there exists an aggravating or miti-
gating circumstance of a kind, or to a degree, not adequately taken
4                     UNITED STATES v. GOODMAN
into consideration by the Sentencing Commission in formulating the
guidelines that should result in a sentence different from that
described." 18 U.S.C.A. § 3553(b) (West 2000). Any factor, except
those upon which the Commission has specifically forbidden reliance,
may provide a basis for departure under appropriate circumstances.
See Koon v. United States, 518 U.S. 81, 94 (1996); U.S.S.G. Ch. 1,
Pt. A, comment. 4(b), p.s. (explaining that with the exception of those
factors specifically forbidden as bases for departure in the guidelines,
the Commission did "not intend to limit the kinds of factors, whether
or not mentioned anywhere else in the guidelines, that could consti-
tute grounds for departure in an unusual case").

   In order to determine whether a particular factor may support a
departure, the court must ascertain which of the following categories
the factor falls into: (1) the factor was encouraged by the Commission
as a basis for departure and was either (a) taken into account in the
applicable guideline itself or (b) not taken into account in the guide-
line; (2) the factor was discouraged by the Commission as a basis for
departure; or (3) the factor was unmentioned by the Commission. See
Koon, 518 U.S. at 94-96. Koon instructs that each category entails a
different inquiry. See id. at 95-96. If a factor is one upon which the
Commission encourages departure and it is not taken into account by
the applicable guideline, a court may exercise its discretion and depart
on that basis. See id. at 96. If an encouraged factor is taken into
account in the applicable guideline, or if a factor is a discouraged one,
then departure is permissible "only if the factor is present to an excep-
tional degree or in some other way makes the case different from the
ordinary case where the factor is present." Id. Similarly, if a factor is
neither encouraged nor discouraged, but is listed by the Commission
as one appropriately considered in applying an adjustment to the
guidelines, a court may depart only if the factor is present to such an
exceptional or extraordinary degree that it removes the case from the
heartland of situations to which the guideline was fashioned to apply.
See United States v. Hairston, 96 F.3d 102, 107 (4th Cir. 1996).
Finally, if a factor is one that is unmentioned by the guidelines, a
court must, taking into consideration "the structure and theory of both
relevant individual guidelines and the Guidelines taken as a whole,"
determine whether the circumstances presented are sufficient to
remove the case from the heartland of the applicable guideline. Koon,
518 U.S. at 96 (internal quotation marks omitted).
                      UNITED STATES v. GOODMAN                        5
   We afford substantial deference to the departure decisions of the
district courts. See id. at 98. "[T]he determination of whether certain
aspects of a case are unusual enough to take it outside the heartland
of situations encompassed within the applicable guideline is essen-
tially a factual inquiry, necessarily involving a comparison of the
facts of the situation under consideration with the usual case to which
the guideline in question applies." United States v. Barber, 119 F.3d
276, 282 (4th Cir. 1997) (en banc). As the Koon Court noted,
"[d]istrict courts have an institutional advantage over appellate courts
in making these sorts of determinations, especially as they see so
many more Guidelines cases than appellate courts do." Koon, 518
U.S. at 98.

   With these principles in mind, we turn to examine the particular
departure factors identified by the district court. We first conclude
that the district court abused its discretion in departing downward on
the basis of extraordinary restitution. The circumstances surrounding
Kimberly’s payment of restitution do not demonstrate the kind of
unusual acceptance of responsibility that is necessary to justify a
downward departure on the basis of extraordinary restitution. See
Hairston, 96 F.3d at 108-09. The district court also erred in departing
downward on the basis that Kimberly’s offense constituted a single
act of aberrant behavior. See United States v. Glick, 946 F.2d 335,
338 (4th Cir. 1991) (explaining that "[a] single act of aberrant behav-
ior suggests a spontaneous and seemingly thoughtless act . . . because
an act which occurs suddenly and is not the result of a continued
reflective process is one for which the defendant may be arguably less
accountable" (internal quotation marks omitted)). Finally, although a
very close case, under the circumstances we cannot conclude that the
district court abused its discretion in departing downward on the basis
of Chambers’ extreme predatory conduct.

                                  III.

   For the reasons set forth above, we conclude that the district court
did not abuse its discretion in departing downward. Accordingly, we
affirm.

                                                           AFFIRMED